Citation Nr: 1503792	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  12-29 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Center in Muskogee, Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date beyond November 3, 2011, for educational assistance benefits under 38 U.S.C.A. Chapter 30 (Montgomery GI Bill).


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from October 1994 to November 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 decision issued by the Department of Veterans Affairs (VA) Education Office in Muskogee, Oklahoma, which denied an extension of the delimiting date beyond November 3, 2011, for education benefits under the Montgomery GI Bill (MGIB).

The Board observes that, in a May 2012 Notice of Disagreement, the Veteran reported having a conversation with a VA representative about education benefits under the Post-9/11 GI Bill (38 U.S.C.A. Chapter 33).  As noted by the Agency of Original Jurisdiction (AOJ) in a September 2012 Statement of the Case, if the Veteran wishes to pursue a claim of entitlement to benefits under the Post-9/11 GI Bill (38 U.S.C.A. Chapter 33), she should submit an application for such benefits.  The present appeal, however, only pertains to education benefits under the Montgomery GI Bill (38 U.S.C.A. Chapter 30).

The Board notes that there was a discrepancy regarding whether the Veteran was represented by the Texas Veterans Commission (TVC) because, although the TCV had been actively involved in her claim, there was no power of attorney form (VA Form 21-22) of record designating this organization to represent her in her case.  To resolve this issue, the Board sent the Veteran a power of attorney clarification letter in February 2013.  The letter asked the Veteran whether she wished to represent herself, whether she wished to appoint an accredited Veterans Service Organization (VSO) to represent her, or whether she wished to appoint a different private attorney or "agent" to represent her.  In a signed statement, date stamped as having been received at the Board in February 2013, the Veteran indicated that she wished to represent herself.  Based on the statement provided, the Board concludes that the Veteran wishes to proceed with her appeal as a pro se claimant.


The Board notes that, in addition to the Veteran's paper claims file, there are paperless, electronic files associated with her claim in Virtual VA and Veterans Benefits Management System (VBMS).  A review of the VBMS file reveals rating decisions, VA examination reports, and written statements that are not relevant to the present appeal.  A review of the Virtual VA file reveals VA outpatient treatment records not found in the paper file or VBMS file; however these records are not relevant to the present appeal.    


FINDINGS OF FACT

1.  The Veteran had active service from October 3, 1994 to November 2, 2001, with no further service following her discharge in November 2001.

2.  The Veteran's delimiting date for receiving Chapter 30 educational benefits expired on November 3, 2011, ten years from the date of her separation from active service.

3.  The Veteran's application for an extension of the delimiting date was received in April 2012, within one year of her November 2011 delimiting date.  

4.  The Veteran was not prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability.


CONCLUSION OF LAW

The criteria for an extension of the 10-year period of eligibility for receiving MGIB educational assistance benefits under the provisions of the Chapter 30 beyond the November 3, 2011, delimiting date have not been met.  38 U.S.C.A. § 3031 (West 2014); 38 C.F.R. §§ 21.7050, 21.7051 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  In the present case, no VCAA notice was sent to the Veteran.  Significantly, however, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA notification procedures do not apply in cases where the applicable chapter of Title 38 of the United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  VA educational programs contain their own provisions that address notification and assistance.  See 38 C.F.R. §§ 21.1031, 21.1032 (2014).  Further, the applicable notification and assistance procedures for educational assistance claims under 38 C.F.R. § 21.1031(b) and § 21.1032(d) emphasize that VA has no further duty to notify or assist the claimant when the undisputed facts render the claimant ineligible for the claimed benefit under the law.  

In this case, in a May 2012 letter and a September 2012 Statement of the Case, the Veteran was notified of the reasons for the denial of her claim, as well as the requirements for an extension of the delimiting date and examples of evidence that may support such an extension.  In this regard, the Board notes that the Veteran has been afforded an opportunity to present evidence and argument with respect to the claim.  

Relevant to its obligation to assist a claimant, VA has also made reasonable efforts to identify and obtain relevant records in support of the claim.  38 C.F.R. § 21.1032.  Specifically, in a May 2012 letter, the AOJ requested information from the Veteran regarding any disability that prevented her from completing an education or training program within the ten year period following her separation from active duty.  Significantly, however, the Veteran has not identified any available medical evidence for consideration in her appeal.  As there is no indication of the existence of additional evidence to substantiate the claim, no further assistance to the Veteran is required to comply with the duty to assist.

The Board finds that the above actions are sufficient to satisfy any duties to notify and assist owed to the Veteran.  Therefore, the Board concludes that no further action is necessary under the statutory and regulatory duties to notify and assist.

Educational Benefits

The Veteran contends that she is entitled to an extension of the delimiting date for educational benefits under Chapter 30 because she was unable to fully utilize such benefits due to her obligations to provide and care for her child as a single mother.  Specifically, she has reported that she was unable to initiate her education for the first two years following her discharge from service and that she had to withdraw early from her education program due to financial hardship, which required her to work and take care of her family, rather than attend school.  In this regard, she has indicated that, although she was able to obtain her Associate's degree under the MGIB, she was not able to use the remainder of her entitlements under the MGIB.  See, e.g., Veteran's April 2012 statement, May 2012 Notice of Disagreement, and September 2012 VA Form 9.  

Under applicable law, Chapter 30 benefits must ordinarily be used within 10 years of the date of a Veteran's last discharge or release from active duty.  See 38 U.S.C.A. § 3031(a) (West 2014); 38 C.F.R. § 21.7050(a) (2014).  Further, under 38 C.F.R. § 21.7050(f) and (g), computation of the 10 year period may vary if there is a correction of military records or the Veteran was captured and held as a prisoner of war by a foreign government or power.  However, sections (f) and (g) do not apply to the present case.  In this regard, the Veteran does not contend, nor does the record show, that she was captured and held as a prisoner of war by a foreign government or power or that her military records have been corrected.  

Here, the Veteran was separated from active duty on November 2, 2001, and there is no evidence of record showing any active duty service after November 2, 2001.  Thus, the Veteran's 10-year period for eligibility expired on November 3, 2011.  The expiration date of eligibility is referred to as the delimiting date. 

VA regulations provide that an extended period of eligibility may be granted when it is determined that the Veteran was prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from the Veteran's willful misconduct.  38 C.F.R. § 21.7051(a)(2).  It must be clearly established by medical evidence that such a program of education was medically infeasible.  Id.   

In this case, there is no dispute that the Veteran timely filed her claim for an extension of her delimiting period as she filed her claim in April 2012, which was within one year from the date the period of eligibility ended.  See 38 C.F.R. § 21.1033(c).  

Significantly, however, the Veteran does not contend, nor does the record otherwise show, that she was unable to initiate or complete a chosen program of education due to physical or mental disability.  In making this determination, the Board highlights that the Veteran has not referenced any pertinent treatment records or indicated in any written statement that she was prevented from completing her education due to physical or mental disability, and such is not otherwise shown by the evidence of record.  Rather, the Veteran contends that she was unable to complete her education in the time prescribed due to financial hardship.  

A review of the file confirms that the Veteran withdrew from four credit hours in 2005 due to financial reasons.  In this regard, she was granted a waiver for the resulting overpayment of education benefits due to her financial hardship.  See April 2007 waiver determination.  Unfortunately, however, VA regulations do not provide for an extension of the delimiting date based on financial hardship.  

The legal criteria governing the payment of education benefits are clear and specific, and the Board is bound by them.  As the evidence does not establish that the Veteran had a physical or mental disability that precluded a program of education during her basic Chapter 30 delimiting period, the criteria for an extension of the Chapter 30 delimiting period have not been met.

In reaching the above conclusion, the Board has considered the Veteran's statements that her financial constraints required her to work and care for her family rather than attend school.  While the Board sympathizes with the Veteran's circumstances, this decision is made in accordance with the governing statutes and regulations.  In this regard, the Board is without authority to grant benefits simply on the basis that it might be perceived as equitable.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994); Smith v. Derwinski, 2 Vet. App. 429, 432-33 (holding that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress").  Applying the law to facts shown in this case, the Board finds that the Veteran was not prevented from initiating or completing the education program during the original period due to physical or mental disability, and therefore, an extension of the delimiting date for MGIB education benefits beyond November 3, 2011, is not warranted.  Accordingly, her claim for an extension of the delimiting date beyond November 3, 2011, for MGIB educational assistance benefits is denied.  

As the disposition of this claim is based on the law, and not on the facts of the case, the Veteran's claim for a delimiting date beyond November 3, 2011, must be regarded as legally insufficient because the requisite elements for eligibility to qualify for this benefit have not been satisfied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As such, the benefit of the doubt doctrine is not applicable to the facts of this case.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 54-56 (1990).






(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an extension of the delimiting date beyond November 3, 2011, for educational assistance benefits under 38 U.S.C.A. Chapter 30 (MGIB) is denied.



____________________________________________
NICOLE KLASSEN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


